       Case: 1:21-cv-00280 Document #: 48 Filed: 06/21/21 Page 1 of 4 PageID #:332




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


    ANNA LA FRONZA, and NATALIA                  )
    KUPIEC, individually and on behalf of all    )
    others similarly situated,                   )      Case No. 1:21-cv-00280
                                                 )
                                 Plaintiffs,     )      Hon. Judge Edmond E. Chang
                                                 )
          v.                                     )      Magistrate Judge M. David Weisman
                                                 )
    PEOPLECONNECT, INC., and INTELIUS            )
    LLC,                                         )
                                                 )
                                 Defendants.     )


      DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE EXCESS PAGES

          Pursuant to Local Rule 7.1, Defendants PeopleConnect, Inc. and Intelius LLC

(“Defendants”), by and through their undersigned attorneys, respectfully move for leave to file

Defendants’ Memorandum of Law in Support of their Motion to Dismiss Plaintiffs’ Second

Complaint Pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6) in excess

of 15 pages. Defendants’ deadline to answer or otherwise plead is June 23, 2021. Defendants will

be filing a renewed motion to dismiss.1 Their memorandum of law in support of their original


1
  Plaintiff Anna La Fronza filed her original complaint against Defendants on January 15, 2021.
(Dkt. No. 1.) Plaintiff Natalia Kupiec filed her original complaint against Defendants on February
19, 2021. Kupiec v. PeopleConnect et al, No. 21-cv-968 (N.D. Ill.) On March 23, 2021,
Defendants moved to reassign and consolidate the cases. (Dkt. No. 17.) While the motion to
consolidate was pending, Defendants moved to dismiss La Fronza’s complaint on March 29, 2021,
the due date for a responsive pleading. (Dkt. Nos. 21, 22.) On April 6, 2021, this Court issued an
order terminating Defendants’ first Motion to Dismiss pending the resolution of Defendants’
Motion to Reassign and Consolidate. (Dkt. No. 27.) On April 19, 2021, Kupiec voluntarily
dismissed her case, and La Fronza amended her complaint to add Kupiec as a plaintiff as well as
additional claims and additional defendants. (Dkt. No. 29.) On May 3, 2021, this Court issued an
order instructing Parties to brief the severance issue before filing any dismissal motions. (Dkt. No.
34.) On May 17, 2021, Defendants moved to sever the claims brought against other defendants
from this case. (Dkt. No. 39.) On May 27, 2021, the Court issued an order “encourag[ing] the
    Case: 1:21-cv-00280 Document #: 48 Filed: 06/21/21 Page 2 of 4 PageID #:333




motion to dismiss was 29 pages as permitted by the Court. (Dkt. Nos. 20, 22.) Defendants request

25 pages for their memorandum of law in support of their renewed motion to dismiss. In support

of this motion, Defendants state as follows:

       1.      Defendants’ motion to dismiss will combine several arguments which would each

support standalone motions, including arguments which would support dismissal pursuant to

Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6). That includes a motion to

compel arbitration pursuant to a Terms of Service provision.

       2.      Despite Defendants’ best efforts in working carefully to prepare an efficient

memorandum of law in support of their renewed motion to dismiss, Defendants require 10

additional pages to adequately address all issues presented in Plaintiffs’ amended complaint.

       3.      On June 14, 2021, Defendants’ counsel conferred with Plaintiffs’ counsel on this

matter. Plaintiffs’ counsel did not object to Defendants seeking an enlargement to 25 pages for

their memorandum of law in support of the motion to dismiss that they will be filing Wednesday.

       WHEREFORE, Defendants respectfully request that the Court grant this motion and enter

an order granting Defendants leave to file their memorandum of law in support of their

forthcoming motion to dismiss not to exceed 25 pages.




Plaintiffs to closely examine whether getting the case hung up on a joinder dispute is worth the
delay.” (Dkt. No. 44.) On June 2, 2021, La Fronza and Kupiec filed the Second Amended
Complaint, lodged against only Defendants. (Dkt. No. 46.)


                                                2
   Case: 1:21-cv-00280 Document #: 48 Filed: 06/21/21 Page 3 of 4 PageID #:334




Dated: June 21, 2021                Respectfully Submitted,

                                    PEOPLECONNECT, INC., and INTELIUS LLC

                                    By: /s/ Wade A. Thomson

                                    Wade A. Thomson, #6282174
                                    Debbie L. Berman, #6205154
                                    Clifford W. Berlow, #6292383
                                    JENNER & BLOCK LLP
                                    353 N. Clark Street
                                    Chicago, IL 60654-3456
                                    Telephone: 312 222-9350
                                    Facsimile: 312 527-0484
                                    wthomson@jenner.com
                                    dberman@jenner.com
                                    cberlow@jenner.com

                                    Ian Heath Gershengorn (pro hac vice)
                                    JENNER & BLOCK LLP
                                    1099 New York Avenue, NW, Suite 900
                                    Washington, DC 20001-4412
                                    Telephone: 202 639-6000
                                    Facsimile: 202 639-6066
                                    igershengorn@jenner.com

                                    Attorneys for Defendants PeopleConnect, Inc., and
                                    Intelius LLC




                                        3
    Case: 1:21-cv-00280 Document #: 48 Filed: 06/21/21 Page 4 of 4 PageID #:335




                                   CERTIFICATE OF SERVICE

    I, Wade A. Thomson, certify that on June 21, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

Notice of Electronic Filing to all counsel of record.

                                                        /s/ Wade A. Thomson
                                                          Wade A. Thomson
